DETAILED ACTION
Claims 1, 4-5, 8, 11-12, 15-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8, 11-12, 15, 17-22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golander et al. (U.S. PGPub No. 2017/0371947) in view of Song et al. (U.S. PGPub No. 2021/0397561) supported by Provisional App No. 63/042951 filed 6/23/2020 

Claim 1
Golander (2017/0371947) teaches:
A method for improving write performance in a storage system, the method comprising: 
storing a set of blocks of data on a first tier of the storage system; P. 0058 and FIG. 1 Object 1 201 (set of blocks) comprises data units 240, 242, 244, 246, 248, which may be blocks in a block-based storage device 120 (first tier); P. 0056 valid data unit could be in block-based tier t2
storing, in a metadata structure, pointers to each block in the set of blocks stored on the first tier; P. 0065 and FIG. 2E Data Unit Element 250 comprises two pointers to data units, one for tier one t1 and the other for tier two t2; P. 0041 an object of the file system may be represented using a tree data structure (metadata structure), each leaf node comprising a plurality of data unit elements, each pointing to a data unit 
storing, on a second tier of the storage system that is higher than the first tier, a modification to the a subset of the set of blocks of data […] P. 0061 In response to a modification of an Object, Copy on Write is implemented; P. 0047 Upon a CoW operation, and assuming the data unit (subset of the set of blocks) that is being modified is retained in tiers t1 (second tier) and t2, the t1 copy may be used by the modified clone and the t2 copy may be unmodified; P. 0045 most data units use t2, because t1 has a lower storage capacity (analogous to a higher tier)
storing, in the metadata structure, pointers to each block […] in the modification stored on the second tier; and P. 0065 and FIG. 2E Data Unit Element 250 comprises two pointers to data units, one for tier one t1 and the other for tier two t2; P. 0041 an object of the file system may be represented using a tree data structure (metadata structure), each leaf node comprising a plurality of data unit elements used to point to a data unit retaining content of the object
Golander does not explicitly state setting a validity indicator for each block.
Song (2021/0397561) teaches:
storing, on a second tier of the storage system that is higher than the first tier, a modification to the a subset of the set of blocks of data, wherein the modifications to each of the subset are stored as chunks, wherein each chunk is smaller than a block; P. 0095 and FIG. 5 at step 510, host may send a write command for a row [block] of non-volatile memory [first tier]; P. 0096 at step 525, the provided data is be stored in portions [chunks] of an associated row of volatile memory
storing, in the metadata structure, pointers to each block and each chunk in the modification stored on the second tier; and P. 0074 array 315 includes subarray 325 storing tag addresses for rows [blocks] of volatile memory 320 and subarray 330 storing validity bits for portions of a row in volatile memory 320; P. 0136 and FIG. 8 association manager 835 determines an association [analogous to a pointer] between a portion [chunk] of the volatile memory and the memory cell storing the corresponding validity information in the array; P. 0163 a means for the determination [a person of ordinary skill in the art would recognize storage of the association in a data structure is a well-known implementation of said means]
setting, for each block in the modification to the data, an indicator identifying the which chunk of data stored on the second tier as valid. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320; P. 0088 device may change the state of validity bits in register 345 that are associated with portions of row N in the volatile memory array 320 [second tier] that were written to
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Golander with setting a validity indicator for each block taught by Song
The motivation being to allow the interface controller 202 to determine which subsets of data to preserve in the non-volatile memory 206 during an eviction process (see Song P. 0056)
The systems of Golander and Song are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Golander with Song to obtain the invention as recited in claims 1, 4-5, 15-21.
	
Claim 4
Song (2021/0397561) teaches:
The method of claim 1, wherein setting the indicators comprises: setting at least one bit in a bitmap. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320

Claim 5
Song (2021/0397561) teaches:
The method of claim 1, further comprising: transferring the modification to the data to the first tier of the storage system; and P. 0108 and FIG. 6 at 630, data (such as the data written in step 520, see FIG. 5 or P. 0096) from a row of volatile memory [second tier] may be evicted to non-volatile memory [first tier]
resetting the indicator for each block corresponding to the modification to the data. P. 0109 and FIG. 6 at step 650 the validity bits associated with the portions which were evicted (for storage of requested data) are modified

Claim 8
Golander (2017/0371947) teaches:
A system for improving write performance in a storage system, the system including a processor configured to: store a set of blocks of data on a first tier of the storage system; P. 0058 and FIG. 1 Object 1 201 (set of blocks) comprises data units 240, 242, 244, 246, 248, which may be blocks in a block-based storage device 120 (first tier); P. 0056 valid data unit could be in block-based tier t2
store, in a metadata structure, pointers to each block in the set of blocks stored on the first tier; P. 0065 and FIG. 2E Data Unit Element 250 comprises two pointers to data units, one for tier one t1 and the other for tier two t2; P. 0041 an object of the file system may be represented using a tree data structure (metadata structure), each leaf node comprising a plurality of data unit elements, each pointing to a data unit
store, on a second tier of the storage system that is higher than the first tier, a modification to a subset of the set of blocks of the data […] P. 0061 In response to a modification of an Object, Copy on Write is implemented; P. 0047 Upon a CoW operation, and assuming the data unit (subset of the set of blocks) that is being modified is retained in tiers t1 (second tier) and t2, the t1 copy may be used by the modified clone and the t2 copy may be unmodified; P. 0045 most data units use t2, because t1 has a lower storage capacity (analogous to a higher tier)
store, in the metadata structure, pointers to each block […] in the modification stored on the second tier; and P. 0065 and FIG. 2E Data Unit Element 250 comprises two pointers to data units, one for tier one t1 and the other for tier two t2; P. 0041 an object of the file system may be represented using a tree data structure (metadata structure), each leaf node comprising a plurality of data unit elements used to point to a data unit retaining content of the object
Golander does not explicitly state setting a validity indicator for each block.
Song (2021/0397561) teaches:
store, on a second tier of the storage system that is higher than the first tier, a modification to a subset of the set of blocks of the data, wherein the modifications to each of the subset are stored as chunks, wherein each chunk is smaller than a block; P. 0095 and FIG. 5 at step 510, host may send a write command for a row [block] of non-volatile memory [first tier]; P. 0096 at step 525, the provided data is be stored in portions [chunks] of an associated row of volatile memory
store, in the metadata structure, pointers to each block and each chunk in the modification stored on the second tier; and P. 0074 array 315 includes subarray 325 storing tag addresses for rows [blocks] of volatile memory 320 and subarray 330 storing validity bits for portions of a row in volatile memory 320; P. 0136 and FIG. 8 association manager 835 determines an association [analogous to a pointer] between a portion [chunk] of the volatile memory and the memory cell storing the corresponding validity information in the array; P. 0163 a means for the determination [a person of ordinary skill in the art would recognize storage of the association in a data structure is a well-known implementation of said means]
set, for each block in the modification to the data, an indicator identifying which chunk of data stored on the second tier as valid. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320; P. 0088 device may change the state of validity bits in register 345 that are associated with portions of row N in the volatile memory array 320 [second tier] that were written to
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Golander with setting a validity indicator for each block taught by Song
The motivation being to allow the interface controller 202 to determine which subsets of data to preserve in the non-volatile memory 206 during an eviction process (see Song P. 0056)
The systems of Golander and Song are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Golander with Song to obtain the invention as recited in claims 8, 11-12, 22-28.

Claim 11
Song (2021/0397561) teaches:
The system of claim 8, wherein the processor is further configured to: set at least one bit in a bitmap. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320

Claim 12
Song (2021/0397561) teaches:
The system of claim 8, wherein the processor is further configured to: transfer the modification to the data to the first tier of the storage system; and P. 0108 and FIG. 6 at 630, data (such as the data written in step 520, see FIG. 5 or P. 0096) from a row of volatile memory [second tier] may be evicted to non-volatile memory [first tier]
reset the indicator for each block corresponding to the modification to the data. P. 0109 and FIG. 6 at step 650 the validity bits associated with the portions which were evicted (for storage of requested data) are modified

Claim 15
Song (2021/0397561) teaches:
The method of claim 1, wherein storing, in the metadata structure, the pointers to each block in the set of blocks stored on the first tier comprises: storing, in the metadata structure, pointers to each chunk in each block of the data, wherein each block includes more than one chunk. P. 0074 array 315 includes subarray 325 storing tag addresses for rows [blocks] of volatile memory 320 and subarray 330 storing validity bits for portions [chunks] of a row in volatile memory 320; P. 0136 and FIG. 8 association manager 835 determines an association [analogous to a pointer] between a portion [chunk] of the volatile memory and the memory cell storing the corresponding validity information in the array; P. 0163 a means for the determination [a person of ordinary skill in the art would recognize storage of the association in a data structure is a well-known implementation of said means]

Claim 17
Song (2021/0397561) teaches:
	The method of claim 15, wherein storing, in the metadata structure, the pointers to each block in the modification stored on the second tier comprises: storing, in the metadata structure, pointers to each block and each chunk of data in the modification, wherein each block includes more than one chunk. P. 0074 array 315 includes subarray 325 storing tag addresses for rows [blocks] of volatile memory 320 and subarray 330 storing validity bits for portions [chunks] of a row in volatile memory 320; P. 0136 and FIG. 8 association manager 835 determines an association [analogous to a pointer] between a portion [chunk] of the volatile memory and the memory cell storing the corresponding validity information in the array; P. 0163 a means for the determination [a person of ordinary skill in the art would recognize storage of the association in a data structure is a well-known implementation of said means]

Claim 18
Song (2021/0397561) teaches:
The method of claim 17, wherein setting, for each block in the modification to the data, the indicator identifying which chunk of data stored on the second tier as is valid comprises: setting indicators corresponding to each chunk in the modification to the data. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320; P. 0088 device may change the state of validity bits in register 345 that are associated with portions of row N in the volatile memory array 320 [second tier] that were written to

Claim 19
Song (2021/0397561) teaches:
The method of claim 17, wherein setting, for each block in the modification to the data, the indicator identifying the block of data stored on the second tier as valid comprises: setting at least one bit in a bitmap. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320

Claim 20
Song (2021/0397561) teaches:
The method of claim 18, further comprising: receiving a read request for the set of blocks of the data; P. 0133 in response to a read command specifying a row address of non-volatile memory, validity bits of the portions in the corresponding row in volatile memory are loaded into register 
traversing the indicators identifying the valid data; P. 0086 the device references validity information [indicators] in register 345 to determine which portions of memory 320 store valid data
for each indicator, retrieving either the corresponding chunk of data stored on the first tier of storage or the corresponding chunk of data stored on the second tier of storage. P. 0086 if data in portions of row N of volatile memory [second tier] is valid, the data is returned to the host device; P. 0107 if the row of volatile memory includes invalid data, the requested data is returned to the host from non-volatile memory [first tier] via buffer 135-a 

Claim 21
Song (2021/0397561) teaches:
The method of claim 18, wherein transferring the modification to the data to the first tier of storage comprises: transferring the chunks of the modifications to the data stored on the second tier to the first tier of storage. P. 0108 and FIG. 6 at 630, data (such as the data written in step 520, see FIG. 5 or P. 0096) from a row of volatile memory [second tier] may be evicted to non-volatile memory [first tier]

Claim 22
Song (2021/0397561) teaches:
The system of claim 8, wherein the processor is further configured to: store, in the metadata structure, pointers to each chunk in each block of the data on the first tier, wherein each block includes more than one chunk. P. 0074 array 315 includes subarray 325 storing tag addresses for rows [blocks] of volatile memory 320 and subarray 330 storing validity bits for portions [chunks] of a row in volatile memory 320; P. 0136 and FIG. 8 association manager 835 determines an association [analogous to a pointer] between a portion [chunk] of the volatile memory and the memory cell storing the corresponding validity information in the array; P. 0163 a means for the determination [a person of ordinary skill in the art would recognize storage of the association in a data structure is a well-known implementation of said means]


Claim 24
Song (2021/0397561) teaches:
The system of claim 22, wherein the processor is further configured to: store, in the metadata structure, pointers to each chunk of data in the modification on the second tier, wherein each block includes more than one chunk. P. 0074 array 315 includes subarray 325 storing tag addresses for rows [blocks] of volatile memory 320 and subarray 330 storing validity bits for portions [chunks] of a row in volatile memory 320; P. 0136 and FIG. 8 association manager 835 determines an association [analogous to a pointer] between a portion [chunk] of the volatile memory and the memory cell storing the corresponding validity information in the array; P. 0163 a means for the determination [a person of ordinary skill in the art would recognize storage of the association in a data structure is a well-known implementation of said means]

Claim 25
Song (2021/0397561) teaches:
The system of claim 24, wherein the processor is further configured to: set indicators corresponding to each chunk in the modification to the data. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320; P. 0088 device may change the state of validity bits in register 345 that are associated with portions of row N in the volatile memory array 320 [second tier] that were written to

Claim 26
Song (2021/0397561) teaches:
The system of claim 25, wherein the processor is further configured to: set at least one bit in a bitmap. P. 0075 subarray 330 may store a validity bit [indicator] for each of the portions [chunks] of a row [block] in volatile memory array 320

Claim 27
Song (2021/0397561) teaches:
The system of claim 25, wherein the processor is further configured to: receive a read request for the set of blocks of the data; P. 0133 in response to a read command specifying a row address of non-volatile memory, validity bits of the portions in the corresponding row in volatile memory are loaded into register 
traverse the indicators identifying the valid data; P. 0086 the device references validity information [indicators] in register 345 to determine which portions of memory 320 store valid data
for each indicator, retrieve either the corresponding chunk of data stored on the first tier of storage or the corresponding chunk of data stored on the second tier of storage. P. 0086 if data in portions of row N of volatile memory [second tier] is valid, the data is returned to the host device; P. 0107 if the row of volatile memory includes invalid data, the requested data is returned to the host from non-volatile memory [first tier] via buffer 135-a

Claim 28
Song (2021/0397561) teaches:
The system of claim 24, wherein the processor is further configured to: transfer the chunks of the modifications to the data stored on the second tier to the first tier of storage. P. 0108 and FIG. 6 at 630, data (such as the data written in step 520, see FIG. 5 or P. 0096) from a row of volatile memory [second tier] may be evicted to non-volatile memory [first tier]

Claim 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golander et al. (U.S. PGPub No. 2017/0371947) in view of Song et al. (U.S. PGPub No. 2021/0397561) in view of Zhou et al. (U.S. PGPub No. 2018/0349041)

Claim 16
The systems of Golander and Song do not explicitly state a block being 8KB and a chunk being 4KB.
Zhou (2018/0349041) teaches:
The method of claim 15, wherein the block of data is 8 KB and the chunk of data is 4 KB. P. 0049 a page of the byte-level write cache can have a standard size, such as 4 KB; P. 0049 an SSD device coupled via SATA has a granularity of 4096 bytes
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Golander and Song with block being 8KB and a chunk being 4KB taught by Zhou.
The motivation being to avoid the shortcomings of high-frequency random small writes on SSDs (See Zhou P. 0028-30)
The systems of Golander, Song and Zhou are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Golander and Song with Zhou to obtain the invention as recited in claims 16.

Claim 23
The systems of Golander and Song do not explicitly state a block being 8KB and a chunk being 4KB.
Zhou (2018/0349041) teaches:
The system of claim 22, wherein the block of data is 8 KB and the chunk of data is 4 KB. P. 0049 a page of the byte-level write cache can have a standard size, such as 4 KB; P. 0049 an SSD device coupled via SATA has a granularity of 4096 bytes
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Golander and Song with block being 8KB and a chunk being 4KB taught by Zhou.
The motivation being to avoid the shortcomings of high-frequency random small writes on SSDs (See Zhou P. 0028-30)
The systems of Golander, Song and Zhou are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Golander and Song with Zhou to obtain the invention as recited in claims 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner respectfully notes Klein is no longer used in the rejection, as new reference Song teaches the subject matter in the amendment, in addition to limitations also taught by Klein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/            Examiner, Art Unit 2133